Citation Nr: 0825388	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-03 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
condition, to include schizophrenia as well as secondary to 
service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

In November 2006, the veteran participated in a decision 
review officer hearing.  In June 2007, the veteran 
participated in a Travel Board hearing with the undersigned 
Veterans Law Judge.  Transcripts of these proceedings have 
been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be performed prior to the adjudication of the veteran's 
claim.

In reviewing the evidence of record, it appears that the 
veteran was not provided notice of how to substantiate a 
claim for secondary service connection, compliant with the 
Veterans Claims Assistance Act of 2000 (VCAA).  He must be 
provided with this notice.

Additionally, in a statement dated in July 2006, the veteran 
indicated that he served in the "reserves" following his 
discharge from active duty.  The RO/AMC must verify any 
reserve service and obtain any available records associated 
with that service.

There is no medical evidence in the claims file that 
substantiates the veteran's claim that he suffered from a 
psychiatric disability prior to entry into service.  However, 
during the veteran's Travel Board hearing in June 2007, he 
indicated that he received juvenile counseling and treatment 
in Woodbridge Township, New Jersey from "Mr. Boyd" prior to 
his enlistment into service.  It does not appear that the RO 
attempted to obtain these missing medical records.  If 
available, these records should be associated with the 
veteran's claims file.

Thereafter, a new VA medical nexus opinion must be provided.  
As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  The VA examination 
performed in December 2006 did not fully address all of the 
medical questions at issue.  Thus, in conjunction with any 
new records obtained by the actions above, the veteran must 
be afforded a new VA medical opinion to determine the nature 
and etiology of his current disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a VCAA letter that explains how to 
substantiate a claim of entitlement to 
secondary service connection.

2.  The RO/AMC should make all efforts 
to verify the veteran's alleged service 
in the reserves and obtain any records 
associated therewith.

3.  The RO/AMC should obtain any 
available records from the Woodbridge 
Township, New Jersey, juvenile 


treatment center, dated in 1977 or 
1978, where the veteran was treated by 
"Mr. Boyd."  If no records are 
available, this should be memorialized 
in the claims file.

4.  After the actions noted in the 
paragraphs above are accomplished, a 
new VA medical opinion should be 
provided to determine the nature and 
etiology of the veteran's current 
psychiatric disability.  The examiner 
should review pertinent documents in 
the veteran's claims file and any new 
evidence obtained, in conjunction with 
the opinion.  This should be so noted.  
Specifically, the VA physician must 
answer the following questions, 
providing detailed rationale for each:

(a)  If the medical evidence 
demonstrates that the veteran had a 
diagnosed psychiatric disability prior 
to entering into service, did his time 
in service cause the pre-existing 
condition to increase in severity beyond 
the natural progression of the disease?

(b)  If the veteran did not have a 
diagnosed psychiatric disability prior 
to entry into service, is it at least as 
likely as not (50 percent or greater 
likelihood) that his current psychiatric 
disability is the result of a disease or 
injury in service?

(c)  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran's current psychiatric disability 
is secondary to his service-connected 
seizure disorder?

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

